Buskxek, C. J.
The assignment of error presents no question for our decision. The appellant has assigned for error here that the court in special term erred in overruling his' motion for a new trial. He has also assigned as error the reasons for a new trial, but these were embraced in tbe assignment that tbe court erred in overruling tbe motion for a new trial. The appellant should have assigned for error that the court in general term erred in affirming the judgment of the court in special term. Cline v. Love, 47 Ind. 258, and cases there cited.
The judgment .is affirmed, with costs.